Filed 5/13/15 P. v. Schaefer CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B258266

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA098518)
         v.

IRA DALE SCHAEFER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura L.
Laesecke, Judge. Affirmed.
         Robert Booher, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       On March 7, 2014, an information charged Ira Dale Schaefer with one count of
possession of a controlled substance (cocaine base) in violation of Health and Safety
Code, section 11350, subdivision (a). The information also alleged that Schaefer had two
serious felony priors and three prior prison terms under Penal Code section 667.5,
subdivision (b). Schaefer pleaded nolo contendere to the single count of possession on
March 17, 2014. On April 7, 2014, the trial court suspended a six-year prison sentence
and placed Schaefer on formal probation for five years. The court also struck Schaefer’s
prior strike under Penal Code section 1385, and ordered Schaefer to serve one year in a
treatment center, Tibis House. The court explained to Schaefer: “You must complete
this particular program. . . . You can’t leave and then say, I want to find a different
place . . . . No other options.”
       The trial court revoked Schaefer’s probation on June 10, 2014. On July 11, 2014,
the court held a hearing under People v. Marsden (1970) 2 Cal. 3d 118, after Schaefer
stated he did not want to go forward with his present attorney and wanted “proper
counsel.” Schaefer argued that counsel had done nothing for him. Counsel explained
that there were legal reasons why he had not given Schaefer the phone number of a
potential witness, the Tibis House director. The court told Schaefer that he did not doubt
that Schaefer left the program in relation to Schaefer’s sister, but “it doesn’t change my
position.” The court denied the motion.
       At a hearing on August 14, 2014, the director of Tibis House testified that
Schaefer only stayed in the program for three weeks, leaving between April 17 and 20,
violating a rule that he could not leave during the first 30 days. Schaefer told the house
manager that his sister was dying and he needed to go see her. In several subsequent
phone calls, he told the Tibis House director that his sister’s medical condition was
severe, and that he wanted to come back to the program. She told him he had to go back
to court first, whether he came back or went to another program in Long Beach.
Schaefer’s sister testified that he left the program and came to live with her after her
surgery, and tried unsuccessfully to get into a program nearer her house. She thought he
had dropped off a letter to the judge.

                                              2
       The trial court stated that he did receive some letters from Schaefer, and he
understood that his family was important to him. At sentencing, however, the court had
been specific and had told Schaefer he had to complete the Tibis House program, and
could not leave and try to find a different place. Schaefer had left and stayed away,
looking for another place, and although he had dropped off documents, Schaefer had not
come into court as Tibis House had told him he had to. The court found that Schaefer
had violated his probation and imposed the six-year sentence. Schaefer filed a timely
appeal.
       We appointed counsel on appeal, who filed an opening brief raising no issues and
asking this court to review the record independently.1 We have exhausted our remedies
in attempting to locate Schaefer to advise him that he had 30 days in which to submit any
contentions or issues he wished us to consider.
       We have examined the entire record and we are satisfied that Schaefer’s counsel
has fully complied with his responsibilities, and no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441–442.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                        JOHNSON, J.


We concur:


              CHANEY, Acting P. J.                      BENDIX, J.*

       1 Although there is no indication of this in the record on appeal, the brief states
that on November 12, 2014, under the Safe Neighborhoods and Schools Act (Proposition
47), the court reduced Schaefer’s offense to a misdemeanor and ordered him released
from prison.
       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
                                             3